Title: To George Washington from Charles François Guéniot, 19 April 1783
From: Guéniot, Charles François
To: Washington, George


                        
                            
                                a vallon le 19 avril 1783
                            
                            Fabius autrefois Sauva Sa république En arrêtant des Siens la fougueuse valeur, Wasington de nos jours
                                devient par Sa lenteur Le fabius de l’amérique. Par Son très humble et très obeissant Serviteur 
                            
                                Gueniot
                            
                        
                        Translation
                            Subject of the lines on the other Side is
                            That Fabius by restraining the ardour of his Troops saved the Republic.
                            That Genl Washington by a like Conduct has proved himself the Fabius of America.
                        
                    